DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/915364 (hereinafter Application ‘364), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, namely claims 3-4 and 17 as discussed below. 
Claims 3-4 and 17 require the generation of forward thrust over a first radial span below 50% and reverse thrust over a second radial span above 50%. This limitation is not disclosed in any portion of the previously filed Application ‘364. 
Thus, claims 3-4 and 17 are only attributed the earliest filed date of 15 October 2020 (that of the current Application 17/071018). 

Claim Objections
Claims objected to because of the following informalities: 
Claim 1: “operations comprising;” is believed to be in error for --operations comprising:--
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea or mental process (“commanding” various adjustments) without significantly more. 	
The claim(s) recite(s): 
18. A computing system, the computing system configured to store instructions that, when executed by the one or more processors, performs operations, the operations comprising: commanding an adjustment of a blade pitch angle at one or more blades of a rotor assembly of an aeronautical engine to position a blade leading edge aft of a blade trailing edge at a radial span location; and commanding an adjustment of a loading at the rotor assembly based on changing a vane pitch angle of one or more vanes of a vane assembly of the aeronautical engine.
19. The computing system of claim 18, wherein commanding the adjustment of the loading at the rotor assembly based on changing the vane pitch angle of one or more vanes of the vane assembly comprises commanding a closing of the vanes to increase an amount of reverse thrust generated by the aeronautical engine.
20. The computing system of claim 18, wherein commanding the adjustment of the loading at the rotor assembly based on changing the vane pitch angle of one or more vanes of the vane assembly comprises commanding an opening of the vanes to decrease an amount of reverse thrust generated by the aeronautical engine.
In each claim, a generic computing system is being used to carry out the abstract idea or mental process of signaling/deciding/commanding various blade/vane pitch angle adjustments. Note the term “command” is defined by Merriam-Webster Dictionary: “to direct authoritatively; order”, or “an order given” such as “a signal that actuates a device”. In any case, giving orders or signals per se, are both abstract ideas while the former is also a mental process (mental processes generically implemented on a computer are still considered mental processes and/or abstract ideas; see MPEP 2106.04(a)(2)(III)).
This judicial exception is not integrated into a practical application because there is no result from the commanding. That is, orders are being formed, issued, or sent, but no result from these orders is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu 20170107914.
Regarding claim 1, Lu teaches a propulsion system (1000) defining an engine centerline (1011), the propulsion system comprising: 
a rotor assembly (1020) configured to rotate relative to the engine centerline axis ([0033]; Fig 1), the rotor assembly comprising a plurality of blades (1021), each blade of the plurality of blades configured to rotate along a respective blade pitch angle axis ([0037]); 
and a vane assembly (1030) positioned in aerodynamic relationship with the rotor assembly (Fig 1), the vane assembly comprising a plurality of vanes (1031), each vane of the plurality of vanes configured to rotate along a respective vane pitch angle axis ([0037]); 

moving each blade of the plurality of blades to a reverse thrust position about its respective blade pitch axis ([0028, 30, 32, 37, 45]), 
wherein a leading edge of each blade is located aft of a trailing edge of the respective blade at a radial span location when in the reverse thrust position (reversing scheme that passes through flat pitch results in the leading edge being aft of the trailing edge; [0045]); and 
adjusting each vane of the plurality of vanes about its respective vane pitch axis ([0037]) when the plurality of blades is in the reverse thrust position to modify an amount of reverse thrust generated by the propulsion system (Fig 8; [0037, 56]).
Regarding claim 2, Lu teaches all the limitations of the claimed invention as discussed above. Lu further teaches the rotor assembly is unducted (Fig 1, [0027, 35]).
Regarding claims 8 and 9, Lu teaches all the limitations of the claimed invention as discussed above. Lu further teaches adjusting each vane of the plurality of vanes about its respective vane pitch axis when the plurality of blades is in the reverse thrust position comprises (claim 8) closing the vanes to increase the amount of reverse thrust generated by the propulsion system; or (claim 9) opening the vanes to decrease the amount of reverse thrust generated by the propulsion system (Fig 8 shows change in pitch angle OGVREF/OGV_REF_BASE of vanes during reverse thrust, TR, operation where OGV_REF_BASE may be increased/decreased or opened/closed during reverse thrust, TR, based on the schedule of OGVREF relative to BETA angle of rotor blades, pilot lever angle PLA, and MACH of aircraft travel; [0056]).
	Regarding claim 10, Lu teaches all the limitations of the claimed invention as discussed above. Lu further teaches the rotor assembly can be ducted ([0027, 35]).
Regarding claim 11, Lu teaches a method for generating reverse thrust ([0028, 30, 32, 37, 45]) for a single stage (1020) unducted rotor engine (1000) with a vane assembly (1030) positioned in aerodynamic relationship (Fig 1), the method comprising: 
adjusting a blade pitch angle at one or more blades (1021) of the rotor assembly to position a blade leading edge aft of a blade trailing edge at a radial span location ([0028, 30, 32, 37, 45]; reversing scheme that passes through flat pitch results in the leading edge being aft of the trailing edge); and 

Regarding claims 12-13, Lu teaches all the limitations of the claimed invention as discussed above. Lu further teaches adjusting loading at the rotor assembly based on changing the vane pitch angle of one or more vanes of the vane assembly comprises (claim 12) closing the vanes to increase the amount of reverse thrust generated by the engine; or (claim 13) opening the vanes to decrease the amount of reverse thrust generated by the propulsion system (Fig 8 shows change in pitch angle OGVREF/OGV_REF_BASE of vanes during reverse thrust, TR, operation where OGV_REF_BASE may be increased/decreased or opened/closed during reverse thrust, TR, based on the schedule of OGVREF relative to BETA angle of rotor blades, pilot lever angle PLA, and MACH of aircraft travel; [0056]).
Regarding claim 18, Lu teaches a computing system (“control system” including 1100), the computing system configured to store instructions that, when executed by the one or more processors, performs operations (the conventional operation of electronic controllers such as a FADEC; Abstract, [0005, 0044]), the operations comprising: 
commanding an adjustment of a blade pitch angle at one or more blades (1021) of a rotor assembly (1020) of an aeronautical engine (1000) to position a blade leading edge aft of a blade trailing edge at a radial span location ([0028, 30, 32, 37, 45]; reversing scheme that passes through flat pitch results in the leading edge being aft of the trailing edge); and 
commanding an adjustment of a loading at the rotor assembly based on changing a vane pitch angle of one or more vanes (1031) of a vane assembly (1030) of the aeronautical engine ([0037, 56]; Fig 8).
Regarding claims 19-20, Lu teaches all the limitations of the claimed invention as discussed above. Lu further teaches commanding the adjustment of the loading at the rotor assembly based on changing the vane pitch angle of one or more vanes of the vane assembly comprises commanding a (claim 19) closing of the vanes to increase an amount of reverse thrust generated by the aeronautical engine; or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kupratis 20210381431.
Regarding claim 3, Lu teaches all the limitations of the claimed invention as discussed above. 
Lu further teaches that blade pitch angle (BETA) determines forward or reverse thrust operation (Figs 3, 7A) and the engine may be either ducted or unducted. Note that Fig 3 and [0045] teach reversing through flat pitch (where fan blade pitch results in minimum throughflow in at least one radial span location).
Lu does not teach the one or more blades is configured to generate forward flow over a first portion of a blade span, and wherein the one or more blades is configured to generate reverse flow over a second portion of the blade span. 
However, Kupratis teaches a propulsion system (120) defining an engine centerline (A), the propulsion system comprising: 
a rotor assembly (122, 142) configured to rotate relative to the engine centerline axis (Fig 5), the rotor assembly comprising a plurality of blades (162; Fig 5), each blade of the plurality of blades configured to rotate along a respective blade pitch angle axis ([0068]; as a variable pitch arrangement); and 
. 
Kupratis further teaches that pitch refers to overall rotation of the entire blade about the pitch axis perpendicular with the engine axis A, while stagger angle refers to a nominal design angle of the blade chord relative to a plane parallel to the engine axis A which can vary over the length of the blade resulting in twist while the overall blade itself remains stationary about any pitch axis ([0061-63, 68]). After a fan blade is designed with a specific, distribution of stagger angles over the span, the pitch may be varied in operation to achieve different operational stagger angles ([0068]).  
Kupratis additionally teaches variable stagger angle over the span of a fan blade (i.e. twist; [0063]) to improve various characteristics such as aerodynamic efficiency, structural integrity, and vibration mitigation ([0061]). Kupratis give a specific example of the stagger angle at the root of the blade (0% span) being about 5 degrees while the stagger angle at the tip of the blade (100% span) may be about 70 degrees for an overall difference of 65 degrees ([0063]). Note, that if the fan blade is rotated through flat pitch (where the stagger angle is ± 90 degrees at some point along the span) between forward and reverse thrust, there is at least one pitch angle at which there is forward flow (stagger angle is less than 90 degrees) near the root (0% span) and reverse flow (stagger angle greater than 90 degrees) near the tip (100% span). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate forward flow over a first portion of a blade span and reverse flow over a second portion of the blade span during at least one pitch angle between forward thrust and revere thrust in Lu, by incorporating an amount of twist in design stagger angle as taught by Kupratis, such twist being incorporated to improve various characteristics such as aerodynamic efficiency, structural integrity, and vibration mitigation (Kupratis, [0061])
Regarding claim 4, Lu in view of Kupratis teaches all the limitations of the claimed invention as discussed above. Lu in view of Kupratis as discussed so far, also teaches the one or more blades is configured to generate forward flow below 50% of a blade span, and wherein the one or more blades is configured to generate reverse flow at or above 50% of the blade span.
That is, Kupratis teaches variable stagger angle over the span of the fan blade (i.e. twist; [0063]) with the stagger angle at the root of the blade (0% span) being about 5 degrees while the stagger angle at 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate forward flow at less than 50% blade span and reverse flow at greater than 50% blade span during at least one pitch angle between forward thrust and revere thrust in Lu (in view of Kupratis), by incorporating an amount of twist in design stagger angle as taught by Kupratis, such twist being incorporated to improve various characteristics such as aerodynamic efficiency, structural integrity, and vibration mitigation (Kupratis, [0061])
Regarding claim 17, Lu teaches all the limitations of the claimed invention as discussed above. Lu further teaches adjusting the blade pitch angle at one or more blades of the rotor assembly to position the blade leading edge aft of the blade trailing edge at the radial span location (Fig 3 and [0045] teach reversing through flat pitch, where fan blade pitch results in minimum throughflow in at least one radial span location). Lu further teaches that blade pitch angle (BETA) determines forward or reverse thrust operation (Figs 3, 7A) and the engine may be either ducted or unducted. 
Lu does not teach generating forward flow below 50% of a blade span; and generating reverse flow at or above 50% of the blade span.
However, Kupratis teaches a propulsion system (120) defining an engine centerline (A), the propulsion system comprising: 
a rotor assembly (122, 142) configured to rotate relative to the engine centerline axis (Fig 5), the rotor assembly comprising a plurality of blades (162; Fig 5), each blade of the plurality of blades configured to rotate along a respective blade pitch angle axis ([0068]; as a variable pitch arrangement); and 
a vane assembly (168) positioned in aerodynamic relationship with the rotor assembly (Fig 5), the vane assembly comprising a plurality of vanes (Fig 5). 

Kupratis additionally teaches variable stagger angle over the span of a fan blade (i.e. twist; [0063]) to improve various characteristics such as aerodynamic efficiency, structural integrity, and vibration mitigation ([0061]). Kupratis give a specific example of the stagger angle at the root of the blade (0% span) being about 5 degrees while the stagger angle at the tip of the blade (100% span) may be about 70 degrees for an overall difference of 65 degrees ([0063]). Note, that if the fan blade is rotated through flat pitch (where the stagger angle is ± 90 degrees at some point along the span) between forward and reverse thrust, there is at least one pitch angle at which there is forward flow (stagger angle is less than 90 degrees) near the root (0% span) and reverse flow (stagger angle greater than 90 degrees) near the tip (100% span). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate forward flow over a first portion of a blade span and reverse flow over a second portion of the blade span during at least one pitch angle between forward thrust and revere thrust in Lu, by incorporating an amount of twist in design stagger angle as taught by Kupratis, such twist being incorporated to improve various characteristics such as aerodynamic efficiency, structural integrity, and vibration mitigation (Kupratis, [0061])
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate forward flow at less than 50% blade span and reverse flow at greater than 50% blade span while adjusting the blade pitch angle to position the blade leading edge aft of the blade trailing edge in Lu, by incorporating an amount of twist in design stagger angle as taught by Kupratis, such twist being incorporated to improve various characteristics such as aerodynamic efficiency, structural integrity, and vibration mitigation (Kupratis, [0061])

Claims 5-7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Miller 20160333729.
Regarding claims 5-7, Lu teaches all the limitations of the claimed invention as discussed above. Lu further teaches adjusting each vane of the plurality of vanes about its respective vane pitch axis when the plurality of blades are in the reverse thrust position and rotating the one or more vanes along the vane pitch axis (Fig 8 shows change in pitch angle OGVREF/OGV_REF_BASE of vanes during reverse thrust, TR, operation where OGV_REF_BASE may be increased/decreased or opened/closed during reverse thrust, TR, based on the schedule of OGVREF relative to BETA angle of rotor blades, pilot lever angle PLA, and MACH of aircraft travel; [0056]).
Lu does not teach the rotation being (claim 5) up to 15 degrees open or up to 15 degrees closed; (claim 6) up to 10 degrees open or up to 10 degrees closed; or (claim 7) up to 5 degrees open or up to 5 degrees closed from a design point.
However, Miller teaches a propulsion system (10) defining an engine centerline (12), the propulsion system comprising: 
a rotor assembly (38) configured to rotate relative to the engine centerline axis (Fig 1), the rotor assembly comprising a plurality of blades (40), each blade of the plurality of blades configured to rotate along a respective blade pitch angle axis ([0017]); and 
a vane assembly (incl. 50) positioned in aerodynamic relationship with the rotor assembly (Fig 1), the vane assembly comprising a plurality of vanes (50), each vane of the plurality of vanes configured to rotate along a respective vane pitch angle axis (P, Fig 2); 
where each vane of the plurality of vanes can be rotated about its respective vane pitch axis by up to 15 degrees open or up to 15 degrees closed; up to 10 degrees open or up to 10 degrees closed; or up to 5 degrees open or up to 5 degrees closed from a design point ([0023, 26]; note, Miller’s disclosed range includes anything greater than or less than 0 degrees to 25 degrees, thereby including all the claimed ranges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the vane angle of Lu, by up to 5, 10, or 15 degrees as taught by Miller, in order to 
Regarding claims 14-16, Lu teaches all the limitations of the claimed invention as discussed above. Lu further teaches adjusting loading at the rotor assembly based on changing the vane pitch angle of one or more vanes of the vane assembly comprises rotating one or more vanes along the vane pitch axis (Fig 8 shows change in pitch angle OGVREF/OGV_REF_BASE of vanes during reverse thrust, TR, operation where OGV_REF_BASE may be increased/decreased or opened/closed during reverse thrust, TR, based on the schedule of OGVREF relative to BETA angle of rotor blades, pilot lever angle PLA, and MACH of aircraft travel; [0056]). 
Lu does not teach the rotation being (claim 14) up to 15 degrees open or up to 15 degrees closed; (claim 15) 10 degrees open or up to 10 degrees closed; or (claim 16) up to 5 degrees open or up to 5 degrees closed from a design point.
However, Miller teaches a propulsion system (10) defining an engine centerline (12), the propulsion system comprising: 
a rotor assembly (38) configured to rotate relative to the engine centerline axis (Fig 1), the rotor assembly comprising a plurality of blades (40), each blade of the plurality of blades configured to rotate along a respective blade pitch angle axis ([0017]); and 
a vane assembly (incl. 50) positioned in aerodynamic relationship with the rotor assembly (Fig 1), the vane assembly comprising a plurality of vanes (50), each vane of the plurality of vanes configured to rotate along a respective vane pitch angle axis (P, Fig 2); 
where each vane of the plurality of vanes can be rotated about its respective vane pitch axis by up to 15 degrees open or up to 15 degrees closed; up to 10 degrees open or up to 10 degrees closed; or up to 5 degrees open or up to 5 degrees closed from a design point ([0023, 26]; note, Miller’s disclosed range includes anything greater than or less than 0 degrees to 25 degrees, thereby including all the claimed ranges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the vane angle of Lu, by up to 5, 10, or 15 degrees as taught by Miller, in order to 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741                                                                                                                                                                                                         wants to